 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00141-KJM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   ADAM FULLER,                                       DATE: December 16, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Kimberly J. Mueller
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on December 16, 2019.

21          2.     By previous order, the Court excluded time under Local Code T4 to November 18, 2019.

22          3.     By this stipulation, defendant now moves to exclude time between today’s date,

23 December 4, 2019, and December 16, 2019, under Local Codes A and T4.

24          4.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      On October 21, 2019, the government filed a motion under 18 U.S.C. § 4241(a)

26          for a competency hearing and psychiatric evaluation of the defendant. In that motion, the

27          government requested that the Court commit the defendant to the custody of the Attorney

28          General for a psychiatric evaluation pursuant to 18 U.S.C. § 4247(b). On November 4, 2019, the


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         defendant filed a response to the government’s motion, requesting that the Court appoint a local

 2         expert to conduct the evaluation at the county jail. The Court has not yet ruled on the

 3         government’s motion or designated the psychiatrist to perform the evaluation.

 4                 b)        The government has also represented that the discovery associated with this case

 5         includes multiple audio recordings, photographs, and reports. All of this discovery has been

 6         either produced directly to counsel and/or made available for inspection and copying.

 7                 c)        Counsel for defendant desires additional time to litigate the competency issues,

 8         review discovery, conduct independent factual and legal research, and otherwise prepare for trial.

 9                 d)        Counsel for defendant believes that failure to grant the above-requested

10         continuance would deny him/her the reasonable time necessary for effective preparation, taking

11         into account the exercise of due diligence.

12                 e)        The government does not object to the continuance.

13                 f)        Based on the above-stated findings, the ends of justice served by continuing the

14         case as requested outweigh the interest of the public and the defendant in a trial within the

15         original date prescribed by the Speedy Trial Act.

16                 g)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17         et seq., within which trial must commence, the time period of November 29, 2019, to December

18         16, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(1)(A) [Local Code A]

19         and 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] and because it results from a continuance

20         granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

21         justice served by taking such action outweigh the best interest of the public and the defendant in

22         a speedy trial.

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: December 4, 2019                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ CAMERON L. DESMOND
 9                                                           CAMERON L. DESMOND
                                                             Assistant United States Attorney
10

11
     Dated: December 4, 2019                                 /s/ Linda Allison
12                                                           Linda Allison
13                                                           Counsel for Defendant
                                                             Adam Fuller
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 10th day of December, 2019.
18

19

20
                                                               UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
